Exhibit 8(b)(xi)(a) AMENDMENT NO. 5 To the PARTICIPATION AGREEMENT Among PUTNAM VARIABLE TRUST PUTNAM RETAILMANAGEMENT LIMITED PARTNERSHIP And LINCOLN LIFE AND ANNUITY COMPANY OF NEW YORK THIS AMENDMENT is made and executed as of the 1st day of May, 2014 among Lincoln Life & Annuity Company of New York (the “Company”), Putnam Variable Trust (the “Trust”) and Putnam Retail Management Limited Partnership (the “Underwriter). WHEREAS, the Company, the Trust and the Underwriter, (f/k/a Putnam Retail Management, L.P.) have executed a Participation Agreement dated as of April 30, 2001, as amended (the “Fund Participation Agreement”); Wherefore, each of the parties hereto wish to amend the Fund Participation Agreement as follows: 1. Schedule A of the Fund Participation Agreement shall be deleted in its entirety and replaced with the attached Schedule A. 2. All other terms of the Fund Participation Agreement remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the first above-written date. PUTNAM RETAIL MANAGEMENTPUTNAM VARIABLE TRUST LIMITED PARTNERSHIP By /s/ Mark ConeenyBy /s/ Mike Higgins Its Managing Directorts Senior Vice President Duly Authorized Duly Authorized LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK By /s/ Daniel R. Hayes Daniel R. Hayes Its Vice President Duly Authorized Schedule A Lincoln Life & Annuity Company of New York Separate Accounts Separate Account Name Date Established Funds Used Contract Name Lincoln Life & Annuity Variable Annuity Account L July 24, 1996 Growth and Income –Class IB Global Health Care –Class IB Lincoln Life Group Variable Annuity Lincoln New York Account N for Variable Annuities March 11, 1999 Growth and Income –Class IB Global Health Care –Class IB Absolute Return 500 Fund – Class IA Absolute Return 500 Fund – Class IB Lincoln ChoicePlus Lincoln ChoicePlus II Lincoln ChoicePlus II Access Lincoln ChoicePlus II Advance Lincoln ChoicePlus II Bonus ChoicePlus Assurance (B Share) ChoicePlus Assurance (C Share) ChoicePlus Assurance (L Share) ChoicePlus Assurance (Bonus) Lincoln Investor AdvantageSM Lincoln Investor AdvantageSM Fee Based Lincoln Investor AdvantageSMRIA Lincoln Life & Annuity Flexible Premium Variable Life Account M November 24, 1997 Growth and Income –Class IB Global Health Care – Class IB Lincoln Variable Universal Life CV , CV-IIand CV-III Lincoln Variable Universal Life DB and DB-II LLANY Separate Account R for Flexible Premium Variable Life January 29, 1998 Growth and Income –Class IB Global Health Care –Class IB Lincoln Survivor Variable Universal Life Lincoln Survivor Variable Universal Life II Lincoln Survivor Variable Universal Life III LLANY Separate Account S for Flexible Premium Variable Life March 2, 1999 Growth and Income –Class IB Global Health Care –Class IB Lincoln Corporate-owned Variable Universal Life Series III 130825v5
